               Case 19-51065               Doc 55       Filed 09/06/19            Entered 09/06/19 15:27:00                    Page 1 of 16

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)      19-51065                                        Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Latex Foam International Holdings, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  510 River Road
                                  Shelton, CT 06484
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fairfield                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-51065              Doc 55           Filed 09/06/19            Entered 09/06/19 15:27:00                        Page 2 of 16
Debtor    Latex Foam International Holdings, Inc.                                                       Case number (if known)    19-51065
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3371

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   District of Connecticut When             5/30/14                    Case number   14-50847
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                  Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 19-51065              Doc 55        Filed 09/06/19             Entered 09/06/19 15:27:00                      Page 3 of 16
Debtor   Latex Foam International Holdings, Inc.                                                   Case number (if known)   19-51065
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-51065           Doc 55         Filed 09/06/19             Entered 09/06/19 15:27:00                      Page 4 of 16
Debtor    Latex Foam International Holdings, Inc.                                                  Case number (if known)   19-51065
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 6, 2019
                                                  MM / DD / YYYY


                             X   /s/ Steve Turner                                                         Steve Turner
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CFO




18. Signature of attorney    X   /s/ Patrick Linsey                                                        Date September 6, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Patrick Linsey ct29437
                                 Printed name

                                 Zeisler & Zeisler, P.C.
                                 Firm name

                                 10 Middle Street, 15th Floor
                                 Bridgeport, CT 06604
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (203) 368-4234                Email address      plinsey@zeislaw.com

                                 ct29437 CT
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                  Case 19-51065           Doc 55       Filed 09/06/19          Entered 09/06/19 15:27:00                    Page 5 of 16
Debtor     Latex Foam International Holdings, Inc.                                           Case number (if known)   19-51065
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)      19-51065                                     Chapter     11
                                                                                                                           Check if this an
                                                                                                                           amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Latex Foam Assets Acquisition, LLC                                      Relationship to you                 Affiliate
District   District of Connecticut                    When     8/08/19             Case number, if known               19-51066
Debtor     Latex Foam International, LLC                                           Relationship to you                 Affiliate
District   District of Connecticut                    When     8/08/19             Case number, if known               19-51064
Debtor     PLB Holdings, LLC                                                       Relationship to you                 Affiliate
District   District of Connecticut                    When     8/08/19             Case number, if known               19-50168
Debtor     Purelatex Bliss, LLC                                                    Relationship to you                 Affiliate
District   District of Connecticut                    When     8/08/19             Case number, if known               19-51067




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 5
             Case 19-51065                    Doc 55            Filed 09/06/19             Entered 09/06/19 15:27:00            Page 6 of 16




 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-51065
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule       Statement of Financial Affairs
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 6, 2019                       X /s/ Steve Turner
                                                                       Signature of individual signing on behalf of debtor

                                                                       Steve Turner
                                                                       Printed name

                                                                       CFO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-51065                    Doc 55            Filed 09/06/19           Entered 09/06/19 15:27:00                     Page 7 of 16



 Fill in this information to identify the case:

 Debtor name         Latex Foam International Holdings, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-51065
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 19-51065                    Doc 55            Filed 09/06/19              Entered 09/06/19 15:27:00                     Page 8 of 16
 Debtor      Latex Foam International Holdings, Inc.                                                        Case number (if known) 19-51065



           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-51065                    Doc 55            Filed 09/06/19           Entered 09/06/19 15:27:00                       Page 9 of 16
 Debtor      Latex Foam International Holdings, Inc.                                                     Case number (if known) 19-51065



                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange             was made                           value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-51065                    Doc 55            Filed 09/06/19           Entered 09/06/19 15:27:00                  Page 10 of 16
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065



    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-51065                    Doc 55            Filed 09/06/19           Entered 09/06/19 15:27:00                        Page 11 of 16
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    PLB Holdings, LLC                                                                                 EIN:         XX-XXXXXXX
             510 River Road
             Shelton, CT 06484                                                                                 From-To


    25.2.    Dunlop Latex Foam Malaysia                                                                        EIN:
             SDN BHD
                                                                                                               From-To

    25.3.    Latex Foam International,                                                                         EIN:         XX-XXXXXXX
             LLC
             510 River Road                                                                                    From-To
             Shelton, CT 06484


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       CohnReznick, LLP                                                                                                           2010 - present
                    350 Church Street
                    Hartford, CT 06103

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-51065                    Doc 55            Filed 09/06/19           Entered 09/06/19 15:27:00                    Page 12 of 16
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065




              None

       Name and address
       26d.1.       Entrepreneur Growth Capital
                    Attn: Pres., GP., or Mng. Mbr.
                    505 Park Avenue, 6th Floor
                    New York, NY 10022
       26d.2.       CohnReznick, LLP
                    350 Church Street
                    Hartford, CT 06103
       26d.3.       KORE INSURANCE HOLDINGS LLC
                    Attn: Pres., GP., or Mng. Mbr.
                    354 Eisenhower Pkwy
                    Plaza 1
                    Livingston, NJ 07039
       26d.4.       Cedarwood Group LLC
                    Attn: Pres., GP., or Mng. Mbr.
                    445 Park Avenue
                    New York, NY 10022
       26d.5.       RSM US LLP
                    Attn: Pres, GP or Mang Membr
                    5155 Paysphere Circle
                    Chicago, IL 60674
       26d.6.       BASF Corporation
                    Attn: Pres, GP or Mang Membr
                    P.O. Box 360941
                    Pittsburgh, PA 15251-6941

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Marc Navarre                                   510 River Road                                      President/CEO                         0
                                                      Shelton, CT 06484

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steve Turner                                   501 River Road                                      CFO                                   0
                                                      Shelton, CT 06484

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       See attached re: Board of                                                                                                                0
       Directors



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-51065                    Doc 55            Filed 09/06/19           Entered 09/06/19 15:27:00                   Page 13 of 16
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065




            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       James McTevia                                  c/o James McTevia Consulting                        Director                         1/2016-7/11/19
                                                      2401 PGA Boulevard, Ste. 196
                                                      Palm Beach Gardens, FL 33410

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 See attached re: Board of
       .    Directors Comp


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Latex Foam International Holdings, Inc.                                                                    EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-51065                    Doc 55            Filed 09/06/19           Entered 09/06/19 15:27:00                  Page 14 of 16
 Debtor      Latex Foam International Holdings, Inc.                                                    Case number (if known) 19-51065




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 6, 2019

 /s/ Steve Turner                                                       Steve Turner
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CFO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Question
 Case 19-51065  Doc #30
                      55 -Filed
                            Insider TransfersEntered 09/06/19 15:27:00
                                09/06/19                                                                             Page 15 of 16
                   Question #28 - Officers and Directors in control


LATEX FOAM INT'L HOLDINGS, INC. BOARD OF DIRECTORS AND 1 YR PREPETITION FEES

        Director   Address                         Description                                      Amount

James McTevia      McTevia and Associates, LLC -Trustee, 30150 Telegraph Road – Suite 155, Bingham Farms, MI 48025

                   5.16.19                         Board Meeting Fee 5.16                            $    5,000.00
                   3.28.19                         Board Meeting Fee 3.28                            $    5,000.00
                   3.25.19                         Second Quarter 2019 Annual Director Fee           $    8,750.00
                   1.31.19                         Board Meeting 1.29.19-1.31.19                     $    5,000.00
                   1.3.19                          First Quarter 2019 Annual Director Fee            $    8,750.00
                   12.7.18                         Board Meeting Fee 12.7.18                         $    5,000.00
                   10.1.18                         Director's Annual Retainer 3 of 3                 $    3,750.00
                   9.25.18                         Board Meeting Fee 9.25                            $    5,000.00
                   8.17.18                         Board Meeting Fee 8.17                            $    5,000.00

David O'Halloran   c/o SBN IV LFI LLC, 1700 Lincoln St. Suite 2150, Denver, CO 80203

                   7.19.19                          Director's Board Meeting Fee 7.18                $    5,000.00 incurred but not paid
                   7.1.19                           Director's Annual Retainer (3 of 4)              $    8,750.00 incurred but not paid
                   5.17.19                         Director's Board Meeting Fee 5.16                 $    5,000.00
                   4.1.19                          Director's Annual Retainer 2 of 4                 $    8,750.00
                   3.29.19                         Director's Board Meeting Fee 3.29                 $    5,000.00
                   2.5.19                          Director's Board Meeting Fee 1.30.19              $    5,000.00
                   1.3.19                          Director's Annual Retainer 2 of 4                 $    8,750.00
                   12.12.18                        Director's Board Meeting Fee 12.7                 $    5,000.00
                   12.5.18                         Special Board Meeting Fee                         $    2,500.00
                   10.1.18                         Director's Annual Retainer 3 of 3                 $    3,750.00
                   9.26.18                         Director's Board Meeting Fee 9.25                 $    5,000.00
                   8.20.18                         Director's Board Meeting Fee 8.17                 $    5,000.00

John Pouschine     c/o Pouschine Cook Capital Management LLC, 410 Park Ave, Suite 1710, New York, NY 10022

                   7.19.19                          Director's Board Meeting Fee 7.18.19             $    5,000.00 incurred but not paid
                   7.1.19                           Director's Annual Retainer (3 of 4)              $    8,750.00 incurred but not paid
                   5.17.19                         Director's Board Meeting Fee 5.16                 $    5,000.00
                   4.1.19                          Director's Annual Retainer 2 of 4                 $    8,750.00
                   3.29.19                         Director's Board Meeting Fee 3.28                 $    5,000.00
                   2.5.19                          Director's Board Meeting Fee 1.30.19              $    5,000.00
                   1.30.19                         Special Board Meeting Fee (Mktg Mtg) 11.29.18     $    2,500.00
                   1.2.19                          Director's Annual Retainer 1 of 4                 $    8,750.00
                   12.14.18                        Director's Board Meeting Fee 12.7                 $    5,000.00
                   10.2.18                         Director's Annual Retainer 3 of 3                 $    3,750.00
                   9.28.18                         Director's Board Meeting Fee 9.25                 $    5,000.00
                   8.31.18                         Director's Board Meeting Fee 8.17                 $    5,000.00

Lynn Clarke        c/o Olive Brands Holdings, 15 E Putnam Ave, Ste 115, Greenwich, CT 06830

                   7.19.19                          Director's Board Meeting Fee 7.18.19             $    5,000.00 incurred but not paid
                   7.1.19                           COB Annual Retainer (3 of 4)                     $   12,500.00 incurred but not paid
                   5.17.19                          Director's Board Meeting Fee 5.16                $    5,000.00
                   4.1.19                           COB Annual Retainer (2 of 4)                     $   12,500.00
                   3.29.19                         Director's Board Meeting Fee 3.28                 $    5,000.00
                   3.29.19                          Marketing Committee Meeting Fee 2.21             $    2,500.00
                   2.5.19                          Director's Board Meeting Fee 1.30.19              $    5,000.00
                   1.2.19                           COB Annual Retainer (1 of 4)                     $   12,500.00
                   12.14.18                        Director's Board Meeting Fee 12.7                 $    5,000.00
                   12.5.18                         Special Board Meeting Fee ( Mrkg Mtg) 11.29       $    2,500.00
                   11.23.18                        Pre-Board Meeting Fee 11.20.18                    $    2,500.00
                   10.1.18                         COB Annual Retainer adj (3of 3)                   $    6,250.00
                   9.26.18                         Director's Board Meeting Fee 9.25                 $    5,000.00
                   8.20.18                         Director's Board Meeting Fee 8.17                 $    5,000.00
                   8.16.18                         Pre-Board Meeting Fee 8.10.18                     $    2,500.00


Lori Marcus        c/o Courtyard Connections, LLC, 17 Village Drive, New Canaan, CT 06840

                   7.19.19                          Director's   Board Meeting Fee 7.18.19           $    5,000.00 incurred but not paid
                   7.1.19                           Director's   Annual Retainer (3 of 4)            $    8,750.00 incurred but not paid
                   5.17.19                          Director's   Board Meeting Fee 5.16              $    5,000.00
                   4.1.19                           Director's   Annual Retainer (2 of 4)            $    8,750.00
                   3.29.19                         Director's Board Meeting Fee 3.28                 $    5,000.00
                   3.29.19                          Marketing Committee Meeting Fee 2.21             $    2,500.00
                   2.5.19                           Director's Board Meeting Fee 1.30.19             $    5,000.00
                   1.2.19                           Director's Annual Retainer (1of 4)               $    8,750.00
                   12.12.18                        Director's Board Meeting Fee 12.7                 $    5,000.00
                   12.5.18                          Special Board Meeting Fee (Mktg-Mtg) 11.29       $    2,500.00
                   10.1.18                          Director's Annual Retainer adj (3 of 3)          $    3,750.00
                   9.26.18                         Director's Board Meeting Fee 9.25                 $    5,000.00
 Case 19-51065                       Doc 55             Filed 09/06/19                    Entered 09/06/19 15:27:00                         Page 16 of 16

                              8.20.18                                 Director's Board Meeting Fee 8.17                      $   5,000.00

Alexandra Wilson               920 Park Ave, Apt 3D, New York, NY 10028

                              7.19.19                                  Director's   Board Meeting Fee 7.18.19                $   5,000.00 incurred but not paid
                              7.1.19                                   Director's   Annual Retainer (3 of 4)                 $   8,750.00 incurred but not paid
                              5.17.19                                  Director's   Board Meeting Fee 5.16                   $   5,000.00
                              4.1.19                                   Director's   Annual Retainer (2 of 4)                 $   8,750.00
                              3.29.19                                 Director's Board Meeting Fee 3.28                      $   5,000.00
                              3.29.19                                  Marketing Committee Meeting Fee 2.21                  $   2,500.00
                              2.5.19                                   Director's Board Meeting Fee 1.30.19                  $   5,000.00
                              1.2.19                                   Director's Annual Retainer (1of 4)                    $   8,750.00
                              12.12.18                                Director's Board Meeting Fee 12.7                      $   5,000.00
                              12.5.18                                  Special Board Meeting Fee (Mktg-Mtg) 11.29            $   2,500.00
                              10.1.18                                  Director's Annual Retainer adj (3 of 3)               $   3,750.00
                              9.26.18                                 Director's Board Meeting Fee 9.25                      $   5,000.00
                              8.20.18                                 Director's Board Meeting Fee 8.17                      $   5,000.00

Marc Navarre

Note: Director compensation was Latex Foam International Holdings, Inc. obligation, paid by Latex Foam International, LLC.
Note: James McTevia resigned from Board of Directors after May 2019.
Note: David O'Halloran director compensation was paid to SBN IV LFI LLC.
Note: Marc Navarre is President/CEO of debtors and did not receive additional compensation for Board Service.
